DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3, lines 8-9 states “a third predetermined time”, but claims 1 and 3 do not mention at least two previous predetermined times. Appropriate correction is required.

The examiner will examine and interpret “a third predetermined time” in claim 3, lines 8-9 as “a first predetermined time”.

Claim 4 is objected to because of the following informalities: Claim 4, lines 4-5 states “a fourth predetermined time”, but claims 1, 3, and 4 do not mention at least three previous predetermined times. Appropriate correction is required.

The examiner will examine and interpret “a fourth predetermined time” in claim 4, lines 4-5 as “a second predetermined time” (keeping consistency with the proposed wording for the objection for claim 3).

Claim 12 is objected to because of the following informalities: Claim 12, line 8 states “a third predetermined time”, but claims 10 and 12 do not mention at least two previous predetermined times. Appropriate correction is required.

The examiner will examine and interpret “a third predetermined time” in claim 12, line 8 as “a first predetermined time”.

Claim 15 is objected to because of the following informalities: Claim 15, line 3 states “a fourth predetermined time”, but claims 10, 12, and 15 do not mention at least three previous predetermined times. Appropriate correction is required.

The examiner will examine and interpret “a fourth predetermined time” in claim 15, line 3 as “a second predetermined time” (keeping consistency with the proposed wording for the objection for claim 12).

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al., US 20080252474 (hereinafter Nakamura).

	Regarding claim 1, Nakamura teaches an input apparatus for inputting information according to proximity of an object approaching thereto, the apparatus comprising: 
at least one detection unit (Nakamura in Fig. 6 teaches a detection unit comprising a sense electrode 2 and a first sense circuit 4) that repeatedly generates a detection signal (Nakamura in [0038], lines 2-3 describes that the first sense circuit 4 of the detection unit generates a detection signal P1, and Nakamura in Fig. 3 shows that P1 is repeatedly generated) corresponding to a degree of proximity of the object (Nakamura in [0043], lines 1-4 teaches that P1 corresponds to a degree of proximity of the object), the detection signal including a drift therein caused by repeated generation of the detection signal (Nakamura in Table 1 and [0083], lines 17-20 describes drift/variation in the detection signal caused by temperature changes which includes heating. Repeated generation of the detection signal causes heating of the device which results in drift/variation in the detection signal, therefore the drift/variation are inherent to the detection signal.); 
a drift simulation unit (Nakamura in Fig. 6 teaches a drift simulation unit comprising a reference capacitor 6 and a second sense circuit 8) that generates a drift simulation signal (Nakamura in Fig. 3 and [0038], lines 5-6 describe that the second sense circuit 8 in the drift simulation unit generates a drift simulation signal P2) including a change corresponding to the drift in the detection signal (Nakamura in Fig. 2 and [0045], lines 1-6 describes that the first sense circuit 4 of the detection unit and the second sense circuit 8 of the drift simulation unit are configured almost identically. Also, Nakamura in [0051], lines 1-6 further describes that due to the nearly identical structures, the first sense circuit 4 and the second sense circuit 8 have “almost the same ambient environmental characteristics”, and that subtraction of P2 from P1 is done in order to “remove influences” from the ambient environment. Therefore, one of ordinary skill in the art would understand from these passages that a drift in the drift simulation signal P2 will include a change corresponding to the drift in the detection signal P1.); and 
a correction unit (Nakamura in Fig. 6 teaches a correction unit/signal processor 3B that comprises a CPU 15) that corrects the detection signal based on the change in the drift simulation signal (Nakamura in Fig. 7 and [0064], lines 4-14 describes that the CPU 15 of the correction unit corrects the detection signal P1 by subtracting P2 from P1 in order to get a digital corrected detection signal D3) 
(i) when the repeated generation of the detection signal is started (Nakamura in Fig. 3 and Fig. 7, steps S1 to S3 show that the corrected detection signal P3/D3 is generated when the generation of the detection signal P1 is started.), 
(ii) when an interval for the repeated generation of the detection signal is changed, 
or both (i) and (ii).

	Regarding claim 6, Nakamura teaches the input apparatus according to Claim 1, wherein the detection unit includes: 
a detection electrode configured to form a capacitor (Nakamura in Fig. 6 shows a detection electrode/sense electrode 2, and Nakamura in Fig. 2 teaches that the detection electrode/sense electrode 2 forms a capacitor Cx), a capacitance of which changes according to the degree of proximity of the object (Nakamura in [0039], lines 3-4 teaches that Cx changes based on proximity of the object); and 
a capacitance detection circuit configured to repeatedly generate the detection signal according to an electric charge received from the capacitor via the detection electrode (As discussed previously in the analysis of claim 1, Nakamura teaches a capacitance detection circuit/first sense circuit 4 which repeatedly generates the detection signal P1. Nakamura in Fig. 2 teaches that the detection signal P1 is generated based on the capacitance Cx via the detection electrode/sense electrode 2.),
 and wherein the drift simulation unit includes: 
a simulation circuit having a structure capable of generating the detection signal, if connected to the detection electrode, according to the electric charge received from the capacitor via the detection electrode (As discussed previously in the analysis of claim 1, the simulation circuit/second sense circuit 8 is nearly identical to the capacitance detection circuit/first sense circuit 4. Therefore, the simulation circuit/second sense circuit 8 has a structure capable of generating the detection signal, if connected to the detection electrode, according to the electric charge received from the capacitor via the detection electrode.), the simulation circuit repeatedly generating the drift simulation signal without being connected to the detection electrode (Nakamura in Fig. 3 shows that the simulation circuit/second sense circuit 8 repeatedly generates the drift simulation signal P2, and Nakamura in Fig. 6 shows that the simulation circuit/second sense circuit 8 generates P2 without being connected to the detection electrode/sense electrode 2).

Regarding claim 7, Nakamura teaches the input apparatus according to Claim 6, wherein the simulation circuit repeatedly generates the drift simulation signal at an interval which is the same as an interval at which the capacitance detection circuit repeatedly generates the detection signal (Nakamura in Fig. 3 and [0038], lines 8-11 describes that, due to trigger signal TG, the simulation circuit/second sense circuit 8 repeatedly generates the drift simulation signal P2 at an interval which is the same as the interval at which the capacitance detection circuit/first sense circuit 4 repeatedly generates the detection signal P1).

	Regarding claim 10, claim 10 states a method for controlling an input apparatus for inputting information according to proximity of an object approaching thereto, the input apparatus including a detection unit and a drift simulation unit, the method comprising: 
repeatedly generating, in the detection unit, a detection signal corresponding to a degree of proximity of the object, the detection signal including a drift therein caused by repeated generation of the detection signal; 
generating, in the drift simulation unit, a drift simulation signal including a change corresponding to the drift in the detection signal; and 
correcting the detection signal based on the change in the drift simulation signal 
(i) when the repeated generation of the detection signal is started, 
(ii) when an interval for the repeated generation of the detection signal is changed,
or both (i) and (ii).
Claim 10 contains processes that were discussed previously in the analysis of claim 1, therefore claim 10 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, and further in view of Schulz et al., US 20050068712 (hereinafter Schulz).

	Regarding claim 2, Nakamura teaches the input apparatus according to Claim 1, wherein the correction unit corrects the detection signal by updating a correction value indicating a degree of correction (As discussed previously in the analysis of claim 1, Nakamura teaches a correction unit/signal processor 3B that corrects the detection signal P1 by subtracting a drift simulation signal P2 from P1 in order to update correction value P3/D3), and wherein the correction unit stops updating the correction value … (Nakamura in Fig. 3 shows that the correction unit stops updating the correction value P3/D3 when the trigger signal TG is low).

Nakamura is silent about the correction unit stopping update of the correction value
“(a) when a first predetermined time has passed after the repeated generation of the detection signal is started, 
(b) when a second predetermined time has passed after the interval for the repeated generation of the detection signal is changed, 
or both (a) and (b).”

Schulz teaches stopping capacitance measurements of a capacitance sensor “(a) when a first predetermined time has passed after the repeated generation of the detection signal is started” (Schulz in Fig. 6 and [0064], lines 1-9 teaches that the capacitance sensor is put into a sleep mode, after the repeated generation of the signal has started, when a predetermined time interval tmz has passed in order to reduce power consumption of the device).

It would have been obvious in Nakamura before the effective filing date of the claimed invention to incorporate the time-based sleep mode of Schulz to the device of Nakamura in order to turn off the proximity sensor when a first predetermined time has passed after the repeated generation of the detection signal is started, with the expected result of reducing power consumption of the device when drift correction is not applied to the detection signal.

	Regarding claim 5, the combined art of Nakamura and Schulz in claim 2 makes obvious the input apparatus according to Claim 2, wherein the drift simulation unit stops generating the drift simulation signal when the correction unit stops updating the correction value (Nakamura in Fig. 3 shows that when trigger signal TG is low, the correction unit stops updating the correction value P3/D3, and the drift simulation unit stops generating the drift simulation signal P2. Therefore, Nakamura teaches that the drift simulation unit stops generating the drift simulation signal when the correction unit stops updating the correction value.).

	Regarding claim 11, claim 11 states the method according to Claim 10, wherein the correcting the detection signal includes updating a correction value indicating a degree of correction, the method further comprising: stopping update of the correction value 
(a) when a first predetermined time has passed after the repeated generation of the detection signal is started, 
(b) when a second predetermined time has passed after the interval for the repeated generation of the detection signal is changed, 
or both (a) and (b).
Claim 11 contains processes that were discussed previously in the analysis of claims 2 and 10, therefore claim 11 is rejected for the same reasons as claims 2 and 10.
Claim 3, 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, and further in view of Lee et al., US 20080047764 (hereinafter Lee).

	Regarding claim 3, Nakamura teaches the input apparatus according to Claim 1, wherein the correction unit corrects the detection signal by updating a correction value indicating a degree of correction (As discussed previously in the analysis of claim 1, Nakamura teaches a correction unit/signal processor 3B that corrects the detection signal P1 by subtracting a drift simulation signal P2 from P1 in order to update the correction value P3/D3), and wherein the correction unit stops updating the correction value … (As discussed previously, Nakamura in Fig. 3 shows that the correction unit stops updating the correction value P3/D3 when the trigger signal TG is low). 

	Nakamura is silent about the correction unit stopping update of the correction value
(a) when the change in the drift simulation signal is within a predetermined range,
or (b) when the change in the drift simulation signal remains within the predetermined range for a [[third]] first predetermined time or longer.

Lee teaches a proximity sensor that corrects the detection signals using a change in the drift simulation signal that is based on environmental variables (Lee in Fig. 2 and [0029], lines 1-23 teaches using pin 211(1) to generate a drift simulation signal which is affected by an environmental factor 280, and then calculating a change/difference between the drift simulation signal and a baseline value of the drift signal on pin 211(1)). Also, Lee teaches stopping update of the correction value “(a) when the change in the drift simulation signal is within a predetermined range” (Lee in Fig. 6B and [0072], lines 1-15 describes stopping update of the correction value/baseline value when the change in the drift simulation signal is within a threshold). Therefore, Lee teaches calculating and comparing the change in the drift simulation signal to a threshold value, and then stopping update of the correction value when the change is within a threshold. 

It would have been obvious in Nakamura before the effective filing date of the claimed invention to incorporate the calculation and comparison method as disclosed by Lee to the device of Nakamura with the expected result of determining the change in the drift simulation signal, and stopping update of the correction values when it is unnecessary (such as when the change in the drift simulation signal indicates tolerable drift in the detection signal).

	Regarding claim 8, Nakamura teaches the input apparatus according to Claim 6, wherein the detection unit further includes: a switch circuit provided between the detection electrode and the capacitance detection circuit (Nakamura in [0087], lines 1-3 describes a switch circuit/selector circuit 60 that is between the detection electrode/sense electrode 61 and the capacitance detection circuit/first sense circuit 4).

Nakamura is silent about having “the switch circuit alternatively switching between an on-state for transmitting the electric charge therethrough, and an off-state for not transmitting the electric charge from the detection electrode, when the detection signal is being corrected in the correction unit, and wherein the capacitance detection circuit generates the detection signal when the switch circuit is in the on-state, and operates as the simulation circuit when the switch circuit is in the off-state, thereby generating the drift simulation signal.”

Lee teaches having a switch circuit alternatively switching between an on-state for transmitting the electric charge therethrough, and an off-state for not transmitting the electric charge from the detection electrode, when the detection signal is being corrected in the correction unit (The examiner will interpret an on-state of the switch circuit as a connection between the detection electrode and the capacitance detection circuit, and the examiner will interpret an off-state of the switch circuit as a disconnection between the detection electrode and the capacitance detection circuit. Lee in Fig. 4B and [0040], lines 7-11 describes a switch circuit/multiplexer array 430 that is used for sequentially selecting a detection electrode/capacitive switch for measuring. Therefore, one of ordinary skill in the art would understand from this passage that when the switch circuit/multiplexer array 430 is in the on-state, the electric charge from one of the detection electrodes/capacitive switches is transmitted to the capacitance detection circuit/capacitive sensor 410. Alternatively, when the switch circuit/multiplexer array 430 is in the off-state, the switch circuit/multiplexer array 430 is not connected to one of the detection electrodes/capacitive switches, but instead connected to pin 411(1). Therefore, the electric charge from the detection electrodes/capacitive switches is not transmitted to the capacitance detection circuit/capacitive sensor 410. Also, Lee in [0033], lines 26-36 teaches that pin 411(1) produces a drift simulation signal which can be used to correct the detection signal from the detection electrode/capacitive switch. Therefore, it is clear in Lee that when the switch circuit/multiplexor array 430 is in the off-state, the switch circuit/multiplexer array 430 is connected to pin 411(1), and the detection signal is being corrected using the drift simulation signal from pin 411(1).).

It would have been obvious in Nakamura before the effective filing date of the claimed invention, to use a switch circuit to alternate measurements between the detection signal and the drift simulation signal as disclosed by Lee to the device of Nakamura with the expected benefit of conveniently using the same sense circuit 4 for both generating the detection signal and generating the drift simulation signal. To clarify the modification of Nakamura in Fig. 6, when the switch circuit (not shown) is in the on-state, a detection electrode/sense electrode 2 can be connected to the capacitance detection circuit/first sense circuit 4, and the circuit can act as a capacitance detection circuit. Then when the switch circuit is in the off-state, a reference capacitor 6 can be connected to the capacitance detection circuit/first sense circuit 4, and the circuit can act as a drift simulation circuit. The second sense circuit 8 is no longer needed. Therefore, for the same reason, the combined art of Nakamura and Lee also makes obvious a device wherein the capacitance detection circuit generates the detection signal when the switch circuit is in the on-state, and operates as the simulation circuit when the switch circuit is in the off-state, thereby generating the drift simulation signal.

	Regarding claim 12, claim 12 states the method according to Claim 10, wherein the correcting the detection signal includes updating a correction value indicating a degree of correction, the method further comprising: stopping update of the correction value 
(a) when the change in the drift simulation signal is within a predetermined range, 
or (b) when the change in the drift simulation signal remains within the predetermined range for a [[third]] first predetermined time or longer.
Claim 12 contains processes that were discussed previously in the analysis of claims 3 and 10, therefore claim 12 is rejected for the same reasons as claims 3 and 10.

	Regarding claim 14, Nakamura teaches … the method for controlling an input apparatus according to Claim 10 (As discussed previously in the analysis of claim 10).

	Nakamura is silent concerning “a non-transitory computer-readable medium with an executable program stored therein, for causing a computer to execute” the method for controlling an input apparatus according to Claim 10.

	Lee teaches a non-transitory computer-readable medium with an executable program stored therein, for causing a computer to execute methods for capacitance-based proximity sensing (Lee in [0096], lines 1-5).

	It would have been obvious in Nakamura before the effective filing date of the claimed invention, to incorporate the non-transitory computer-readable medium with an executable program stored therein, for causing a computer to execute methods for capacitance-based proximity sensing as disclosed by Lee to the device of Nakamura with the expected result of operating the capacitance-based proximity sensing device of Nakamura.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, and further in view of Lee, and also Bonner et al., US 10045111 (hereinafter Bonner).

	Regarding claim 9, the combined art of Nakamura and Lee in claim 8 makes obvious the input apparatus according to Claim 8, comprising a plurality of detection units (As discussed previously in the analysis of claim 8, the combined art of Nakamura and Lee makes obvious the detection unit in claim 8. Therefore, it would have been obvious in Nakamura before the effective filing date of the claimed invention to duplicate the detection unit with the expected result of having more detection signals for increased detection capability.), wherein all of the switch circuits in the plurality of detection units simultaneously turn to the off-state (As discussed previously in the analysis of claim 8, the combined art of Nakamura and Lee makes obvious generating a drift simulation signal when a switch circuit is in the off-state. Therefore, it would have been obvious in Nakamura before the effective filing date of the claimed invention to have all of the switch circuits in the detection units of Nakamura simultaneously turn to the off-state with the expected benefit of conveniently calibrating the detection electrodes of the proximity sensor at the same time.), whereby a plurality of capacitance detection circuits in the plurality of detection units generate a plurality of drift simulation signals during a same time period (As discussed previously in the analysis of claim 8, the combined art of Nakamura and Lee makes obvious using a capacitance detection circuit in a detection unit to generate a drift simulation signal when a switch circuit is in the off-state. Therefore, it would have been obvious in Nakamura before the effective filing date of the claimed invention to perform the same function for a plurality of detection units, switch circuits, and capacitance detection circuits with the expected result of generating drift simulation signals for each detection signal from the detection units, and correcting the drift for each detection signal.), and wherein the correction unit calculates respective changes in the plurality of drift simulation signals every time period in which the switch circuits are in the off-state (As discussed previously in the analysis of claim 8, drift simulation signals are generated whenever the switch circuit is in the off-state. As discussed previously in the analysis of claim 3, the combined art of Nakamura and Lee makes obvious calculating a change in the drift simulation signal for a single detection signal from a detection unit. Therefore, it would have been obvious in Nakamura before the effective filing date of the claimed invention to do the same process for each detection signal for a plurality of detection units with the expected result of determining whether drift correction for each of the detection signals is necessary.) ... 

	The combined art of Nakamura and Lee are silent concerning correcting “the detection signals based on a sum of the calculated changes in the plurality of the drift simulation signals”.

	Bonner teaches correcting the detection signals based on a sum of the calculated changes in the plurality of the drift simulation signals (Bonner in Fig. 6 and Col. 8, lines 11-22 teaches summing a digital capacitance signal, that includes a drift, to generate a running average, and then subtracting the running average from the capacitance signal 610 to create an intermediate signal 630.).

	It would have been obvious in Nakamura to correct the detection signals in Nakamura based on a sum of the calculated changes in the plurality of the drifted signals as disclosed by Bonner with the expected result of having corrected detection signals that account for normalized drift variations.

Claim 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, and further in view of Lee, and also Schulz.

	Regarding claim 4, the combined art of Nakamura and Lee in claim 3 makes obvious the input apparatus according to Claim 3.

The combined art of Nakamura and Lee is silent concerning “wherein the correction unit resumes updating the correction value of the detection signal when the update of the correction value has been halted for a [[fourth]] second predetermined time or longer”.

Schulz teaches resuming capacitance measurements of a capacitance sensor after halting measurements for a predetermined time (Schulz in Fig. 6 teaches resuming capacitance measurements after predetermined time period tzs).

It would have been obvious in Nakamura before the effective filing date of the claimed invention to turn the device of Nakamura back on after a predetermined time period as disclosed by Schulz with the expected result of periodically checking that the proximity device is still operating correctly and correcting the detection signal for drift if needed.

	Regarding claim 13, claim 13 states the method according to Claim 12, further comprising: stopping the generation of the drift simulation signal when the update of the correction value of the detection signal is stopped. Claim 13 contains processes that were discussed previously in the analysis of claims 5 and 12, therefore claim 13 is rejected for the same reasons as claims 5 and 12.

	Regarding claim 15, claim 15 states the method according to Claim 12, further comprising: resuming updating the correction value of the detection signal when the update of the correction value has been halted for a [[fourth]] second predetermined time or longer. Claim 15 contains processes that were discussed previously in the analysis of claims 4 and 12, therefore claim 15 is rejected for the same reasons as claims 4 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857                                                                                                                                                                                                        

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        08/11/2022